United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.A., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Louisville, KY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1871
Issued: December 11, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 25, 2014 appellant filed a timely appeal from April 11 and July 21, 2014 merit
decisions of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish a traumatic injury in
the performance of duty on February 15, 2014.
FACTUAL HISTORY
On February 24, 2014 appellant, then a 57-year-old city carrier, filed a traumatic injury
claim (Form CA-1) alleging that on February 15, 2014 she sustained an injury when she slipped
on ice and fell to the ground causing her to strike the back of her head and right elbow. She
1

5 U.S.C. § 8101 et seq.

notified her supervisor on February 24, 2014. Appellant’s supervisor noted on the claim form
that the alleged injury occurred in the performance of duty.
An OWCP Form CA-16, authorization for examination, dated February 21, 2014,
indicated that appellant was authorized to obtain office and/or hospital treatment as medically
necessary for her February 15, 2014 injury.
By letter dated February 26, 2014, the employing establishment controverted the claim.
By letter dated February 28, 2014, OWCP informed appellant that the evidence of record
was insufficient to support her claim. Appellant was advised of the necessary medical and
factual evidence needed and asked to respond within 30 days.
By decision dated April 11, 2014, OWCP denied appellant’s claim finding the evidence
insufficient to establish an injury. Appellant had failed to submit any medical evidence
containing a medical diagnosis in connection with the accepted February 15, 2014 employment
incident.
On May 3, 2014 appellant requested reconsideration. In support of her claim, she
submitted emergency room records from Saint Joseph London Hospital.
In a February 15, 2014 diagnostic report, Dr. Richard Scalf, a Board-certified diagnostic
radiologist, reported that an x-ray of the right elbow revealed no acute bony abnormality. He
reported that a computerized tomography (CT) scan of the head revealed no acute intracranial
findings. A small posterior right parietal scalp hematoma was identified in the clinical findings.
Dr. John Sullivan, a Board-certified diagnostic radiologist, reported that a February 15,
2014 x-ray of the facial bones revealed no acute fracture.
An emergency room report of the same date reported appellant’s fall on an icy sidewalk
when delivering mail, causing her to strike the back of her head and left elbow. Reviews of
diagnostic reports were normal and were diagnosed with a minor head injury.
By decision dated July 21, 2014, OWCP affirmed the denial of her claim as there was no
medical diagnosis.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged and that any
disability or specific condition for which compensation is claimed is causally related to the

2

employment injury.2 These are the essential elements of every compensation claim regardless of
whether the claim is predicated on a traumatic injury or occupational disease.3
In order to determine whether an employee actually sustained an injury in the
performance of duty, OWCP begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident which is alleged to have occurred.4 The second
component is whether the employment incident caused a personal injury and generally can be
established only by medical evidence.
To establish that an injury was sustained in the performance of duty in a claim for
occupational disease, an employee must submit: (1) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; (2) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the employee.5
To establish a causal relationship between the condition, as well as any attendant
disability claimed and the employment event or incident, the employee must submit rationalized
medical opinion evidence based on a complete factual and medical background, supporting such
a causal relationship.6 The opinion of the physician must be one of reasonable medical certainty
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant. This
medical opinion must include an accurate history of the employee’s employment injury and must
explain how the condition is related to the injury. The weight of medical evidence is determined
by its reliability, its probative value, its convincing quality, the care of analysis manifested, and
the medical rationale expressed in support of the physician’s opinion.7
ANALYSIS
OWCP accepted that the February 15, 2014 incident occurred as alleged. It denied
appellant’s claim because it lacked sufficient medical evidence to establish a diagnosed condition
medically related to the February 15, 2014 employment incident. The Board finds that she failed

2

Gary J. Watling, 52 ECAB 278 (2001); Elaine Pendleton, 40 ECAB 1143, 1154 (1989).

3

Michael E. Smith, 50 ECAB 313 (1999).

4

Elaine Pendleton, 40 ECAB 1143 (1989).

5

See Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994).

6

See 20 C.F.R. § 10.110(a); John M. Tornello, 35 ECAB 234 (1983).

7

James Mack, 43 ECAB 321 (1991).

3

to meet his burden of proof to establish an injury causally related to the February 15, 2014
employment incident.8
In a February 15, 2014 diagnostic report, Dr. Scalf reported that a CT scan of the head
revealed no acute intracranial findings. A small posterior right parietal scalp hematoma was
identified in the clinical findings. Dr. Scalf’s diagnostic report fails to establish a firm medical
diagnosis. While he provided imaging results from the diagnostic studies, his report failed to
establish a diagnosis or mention the February 15, 2014 employment incident which could be
connected to the diagnostic findings.9
The remaining diagnostic reports are also insufficient to establish appellant’s claim.
Dr. Scalf reported that the February 15, 2014 x-ray of the right elbow revealed no acute bony
abnormality. In another February 15, 2014 diagnostic report, Dr. Sullivan reported that an x-ray
of the facial bones revealed no acute fracture. Appellant’s diagnostic tests revealed no
abnormalities to establish a diagnosed medical condition.10
While the February 15, 2014 emergency room report identified the employment incident,
the physician failed to provide a firm medical diagnosis related to the employment incident. The
Board notes that “minor head injury” is a general term and does not establish a specific medical
condition.11
In the instant case, the record is without rationalized medical evidence establishing a
diagnosed medical condition causally related to the accepted February 15, 2014 employment
incident. OWCP advised appellant of the type of medical evidence required to establish her
claim; however, she failed to submit such evidence. The Board has held that the mere fact that a
condition manifests itself during a period of employment does not raise an inference of causal
relation.12 An award of compensation may not be based on surmise, conjecture, speculation or
on the employee’s own belief of causal relation.13
The Board notes, however, that where an employing establishment properly executes a
Form CA-16, authorizing medical treatment as a result of an employee’s claim for an
employment-related injury, the Form CA-16 creates a contractual obligation, which does not
involve the employee directly, to pay for the cost of the examination or treatment regardless of
the action taken on the claim.14 The period for which treatment is authorized by a Form CA-16
is limited to 60 days from the date of issuance, unless terminated earlier by OWCP.15 Although
8

See Robert Broome, 55 ECAB 339 (2004).

9

C.B., Docket No. 09-2027 (issued May 12, 2010); S.E., Docket No. 08-2214 (issued May 6, 2009).

10

G.S., Docket No. 13-1731 (issued December 3, 2013); Ceferino L. Gonzales, 32 ECAB 1591 (1981).

11

T.L., Docket No. 11-1668 (issued February 10, 2012).

12

Daniel O. Vasquez, 57 ECAB 559 (2006).

13

D.D., 57 ECAB 734 (2006).

14

See Tracy P. Spillane, 54 ECAB 608 (2003).

15

See 20 C.F.R. § 10.300(c).

4

OWCP adjudicated appellant’s claim of injury, it did not address the issue of reimbursement
pursuant to this Form CA-16. The record is silent as to whether OWCP paid for the cost of
appellant’s examination or treatment for the period noted on the form. Upon return of the record
OWCP should review this issue.
CONCLUSION
The Board finds that appellant failed to meet her burden of proof to establish a traumatic
injury on February 15, 2014 in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the July 21 and April 11, 2014 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: December 11, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

